Citation Nr: 1002286	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-08 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
status post left lower lobectomy due to carcinoid.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals, pneumonia.

3.  Entitlement to service connection for tinnitus, to 
include as secondary to status post left lower lobectomy due 
to carcinoid.

4.  Entitlement to service connection for depression, to 
include as secondary to status post left lower lobectomy due 
to carcinoid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to 
January 1991.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In an April 1994 rating decision, the RO denied entitlement 
to service connection for a lung condition, diagnosed as 
carcinoid tumor, left lower lobe of lung, status post 
resection and for residuals of pneumonia.  The Veteran did 
not perfect an appeal regarding that denial of benefits, 
which has now become final.  Since the time of the April 1994 
rating decision, the Veteran has submitted additional 
evidence in an attempt to reopen her claims.  The RO 
determined that such evidence was not new and material, and 
the current appeal ensued.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case seeks service connection for status 
post left lower lobectomy due to carcinoid, residuals of 
pneumonia, tinnitus, and depression.  In pertinent part, it 
is contended that the Veteran's carcinoid was incurred in 
service.  The Veteran additionally contends that her current 
tinnitus and/or depression are results of stress from dealing 
with her symptoms.  In the alternative, it is contended that 
her tinnitus is a result of acoustic trauma experienced from 
firing various military weapons and her job working in 
petroleum supply during active service.

The Veteran listed various treatment facilities and dates on 
the VA Form 21-4142, Authorization and Consent to Release 
Information received in February 2005.  They include Troop 
Medical Clinic in Ft. Jackson, South Carolina; Medical 
Clinic/VA Hospital in Ft. Lee Virginia; U.S. Army VA Hospital 
in Frankfurt Germany; Troop Medical Clinic in Ft. Ord, 
California; and Doctor's Care on Two Notch Road in Columbia, 
South Carolina.  Although service treatment records have been 
obtained, the records listed above, including private 
treatment records, are not at this time a part of the 
Veteran's claims folder.  Nor does it appear that any attempt 
has been made to procure those records.

The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that as part of the duty to assist, the 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  
VA is obligated to assist the claimant in obtaining relevant 
records, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 38 
C.F.R. § 3.159 (c), (d).

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue the Veteran 
additional VCAA notice with regard to her 
claim, such as providing her with updated 
notice of what evidence has been received 
and not received by VA, as well as who has 
the duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law.  See 
generally Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 3.159.  
In particular, the Veteran should also be 
sent the necessary VCAA notice as it 
relates directly to claims for secondary 
service connection, which differ from the 
usual service connection claims.

2.  The RO/AMC should contact the 
appropriate service department and/or 
record storage facility in an attempt to 
obtain a copy or copies of records for the 
Veteran's period of service from November 
1986 to November 1988, and December 1990 
to January 1991, during which time the 
Veteran claimed to have treatment.  See VA 
Form 21-4142, Authorization and Consent to 
Release Information received in February 
2005 for specific locations with 
corresponding dates.  All attempts to 
procure such records should be documented 
in the file.  If the RO/AMC cannot obtain 
those records, a notation to that effect 
should be included in the claims file.  In 
addition, the Veteran and her 
representative should be informed of any 
such problem.

3.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
carcinoid and pneumonia from any private 
practitioner, specifically from Doctor's 
Care on Two Notch Road in Columbia, South 
Carolina, or to provide the identifying 
information, including the correct 
address, and any necessary authorization 
to enable the AMC/RO to obtain such 
evidence on her behalf.  Document any 
attempts to obtain such records.  If the 
AMC/RO is unable to obtain any pertinent 
evidence identified by the Veteran, so 
inform her and request that she obtain and 
submit it.  If the records are not 
available, it must be so stated, in 
writing, for inclusion in the claims file.  
Moreover, the Veteran and her 
representative should be informed of any 
such problem.

4.  After completing any additional 
development deemed necessary (e.g., 
scheduling a VA exam where appropriate if 
necessary), the RO/AMC should readjudicate 
the Veteran's claim as to whether new and 
material evidence has been submitted 
sufficient to reopen her previously-denied 
claims, as well as her claims for service 
connection for tinnitus and depression.  
Should any benefit sought on appeal remain 
denied, the Veteran and her representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant action 
taken on the claims for benefits since the 
issuance of a Statement of the Case in 
November 2006.  An appropriate period of 
time should be allowed for response.  
Thereafter, the claims should be returned 
to this Board for further appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


